Exhibit 10.46
AMENDMENT 1 TO THE

METROPOLITAN LIFE AUXILIARY

SAVINGS AND INVESTMENT PLAN

(Amended and Restated Effective January 1, 2008)

1.   Section 2.4 of the Plan is hereby amended as follows:       “2.4.
‘Commissioned Participant’ means any Participant in this Plan who is compensated
primarily by commissions, except that the term Commissioned Employee shall not
include any Participant who is classified by the Company as a group commissioned
employee.”   2.   Subsection (c) of Section 2.6 of the Plan is hereby amended as
follows:

          “(c) For purposes of Sections 4.8 and 4.10, except as otherwise
provided in Sections 4.8(a) and 4.10(a), the Default Commencement Date shall be
the October 1st following the date of the Commissioned Participant’s attainment
of his or her sixtieth (60th) birthday.”

3.   Subsection (a) of Section 4.10 of the Plan is hereby amended as follows:

          “(a) Distribution of Vested Account Balance in Absence of Election.
Unless a Commissioned Participant makes an election on or after January 1, 2009,
in accordance with subsection (b) or in accordance with Section 4.8, a
Commissioned Participant will be deemed to have elected to receive his or her
vested account balance in the Default Mode of Payment, payable as of the Default
Commencement Date, regardless of whether or not she or had previously
experienced a Termination of Employment. Notwithstanding the foregoing, with
respect to a Commissioned Participant who has attained the age of fifty-nine
(59)

1



--------------------------------------------------------------------------------



 



or older prior to becoming eligible to participate in this Plan, such
Participant’s vested account balance under this Plan will be distributed in the
Default Mode of Payment as of October 1st of the year following the fifth
anniversary of the date on which s/he commenced participation in the Plan. If a
Commissioned Participant to whom this subsection (a) applies remains actively
employed and Company contributions continue to be made to his or her account
under this Plan in accordance with Section 4.1, then every five years after such
Participant’s initial distribution, such additional contributions which are made
during the Plan Year in which distributions commence and which are thereafter
credited to the Participant’s account prior to his or her Termination of
Employment shall be distributed in a single sum.”

4.   Article 6 of the Plan is hereby amended as follows:       “Article 6 —
Nontransferability of Participant’s Interest

          Except for any payments to a person other than the Participant, to the
extent of an election by such person which is reflected in, or made in
accordance with the provisions of a court order or decree which the Plan
Administrator has determined constitutes a domestic relations order, as defined
in Code § 414(p)(1)(B), no Participant shall have any power or right to
transfer, assign, mortgage, commute or otherwise encumber any of the benefits
payable hereunder, nor shall such benefits be subject to seizure for the payment
of any debts or judgments, or be transferable by operation of law in the event
of bankruptcy, insolvency or otherwise.”

5.   This amendment is effective January 1, 2008.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this amendment to be executed in its
name and behalf this 9th day of December, 2008, by its officer thereunto duly
authorized.

           
METROPOLITAN LIFE INSURANCE COMPANY
      By   /s/ Margery Brittain                      

ATTEST:

     
/s/ Bonita Haskins
   
 
   

3